To compel respondent to receive certain interest and the amount of the penalty upon a State Building Land certificate, and refrain from selling the land for unpaid taxes.
Denied November 18, 1891, without costs.
*1073Respondent insisted that relator did not pay the interest due March 1, 1891, within the time allowed by law; that her right was thereby forfeited; that thereupon she could not redeem, except upon paying interest, penalty and taxes under How.’s, Sec. 5281, and that he had a legal right to refuse to receive the interest and penalty, or to renew the certificate until the taxes were paid.